Exhibit Great Plains EnergyWachovia Securities18th Annual Nantucket Equity ConferenceJune 24, 2008 Michael Cline, VP - Investor Relations and Treasurer 1 FORWARD-LOOKING STATEMENTS Statements made in this release that are not based on historical facts are forward-looking, may involve risks anduncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to,statements regarding projected delivered volumes and margins, the outcome of regulatory proceedings, cost estimates ofthe comprehensive energy plan and other matters affecting future operations. In connection with the safe harbor provisionsof the Private Securities Litigation Reform Act of 1995, the registrants are providing a number of important factors that couldcause actual results to differ materially from the provided forward-looking information. These important factors include:future economic conditions in the regional,national and international markets, including but not limited to regional andnational wholesale electricity markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes inbusiness strategy, operations or development plans; effects of current or proposed state and federal legislative andregulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electricutility industry; decisions of regulators regarding rates KCP&L can charge for electricity; adverse changes in applicable laws,regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to,air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates andin availability and cost of capital and the effects on pension plan assets and costs; credit ratings; inflation rates;effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractualcommitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utilityindustry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions includingweather-related damage; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals andthe occurrence and duration of unplanned generation outages; delays in the anticipated in-service dates and cost increasesof additional generating capacity; nuclear operations; ability to enter new markets successfully and capitalize on growthopportunities in non-regulated businesses and the effects of competition; workforce risks including compensation andbenefits costs; performance of projects undertaken by non-regulated businesses and the success of efforts to invest in anddevelop new opportunities; the ability to successfully complete merger, acquisition or divestiture plans (including theacquisition of Aquila, Inc., and Aquila’s sale of assets to Black Hills Corporation); and other risks and uncertainties. Other riskfactors are detailed from time to time in Great Plains Energy’s most recent quarterly report on Form 10-Q or annual reporton Form 10-K filed with the Securities and Exchange Commission. This list of factors is not all-inclusive because it is notpossible to predict all factors. Forward Looking Statement 2 • $2.1 billion market capitalization • $5.1 billion in total assets at 3/31/08 • $3.3 billion in revenue in FY 2007 (includes $2.0 billion from StrategicEnergy, divested in June 2008) • Expanding regulated platform with the proposed acquisition of Aquila Regulated electric utility: •$146.4 million in core earnings or$1.72/share in 2007 •506,000 customers in KS and MO •Total generation capacity: over 4,000 MWs •Net MWhs generated by fuel type: »Coal 72%, nuclear 24%, natural gasand oil 3%, and wind 1% 3 Path to Earnings and Dividend Growth •Realizable growth in regulated business: »Pure-play, vertically integrated, regulated electric utility with completedsale of Strategic Energy »Aquila transaction complements KCP&L and adds scale and scope »Rate base growth at KCP&L driven by Comprehensive Energy Plan •Low-cost generating platform; high reliability and customer satisfaction •Attractive investment profile: »Solid dividend with future growth potential - current dividend yieldapproximately 6.3% »Solid investment grade rating »Executing our growth plan 4 KCP&L Service Territory Oil KCP&L Missouri: » Public Service Commission of the State of Missouri (MPSC) » KCP&L’s MO jurisdictional revenues averaged 57% of total revenue in2004-2007 »Kansas: » The State Corporation Commission of the State of Kansas (KCC) » KCP&L’s KS jurisdictional revenues averaged 43% of total revenue in 2004-2007 •Headquartered in Kansas City, Missouri •Engage in the generation, transmission,distribution and sale of electricity •$4.4 billion in assets at 3/31/08 •Serve over 500,000 customers in 24counties in western Missouri and easternKansas •Total generation capacity: over 4,000MWs •Regulated by commissions in two states: KCP&L Overview 5 EEI Edison Award - Kansas City Power & Light was recognized for distinguished leadership,innovation and contribution to the advancement of the electric industry for its ComprehensiveEnergy Plan collaboration. (June 2007) EEI Outstanding Customer Service Award voted Kansas City Power & Light the winner ofthis award for medium-sized utility. (May 2007) J.D. Power and Associates recognizes Tier 1 performance. In the Midwest, KCP&Lranks No. 1 on Communications; No. 2 on Power Quality and Reliability, and Billing andPayment; and No. 3 in Overall Satisfaction. (February 2007) 2007 ReliabilityOne™ National Reliability Excellence Award presented by PA ConsultingGroup to Kansas City Power & Light as the most reliable electric utility nationwide. (October2007) EEI Emergency Assistance Award for outstanding efforts to assist fellow utilities in powerrestoration during 2007. (January 2008) 2007 Mid-America Regional Council’s Regional Leadership Award presented to KansasCity Power & Light for its outstanding environmental initiatives in metropolitan Kansas City.(June 2007) David Garcia Award for Environmental Excellence presented by Bridging the Gap for thegroundbreaking Collaborative Agreement with Sierra Club and Concerned Citizens ofPlatte County. (October 2007) Recognized
